TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00512-CV



                                   Edgar Rodriguez, Appellant

                                                  v.

                                  Lynn O. Rodriguez, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
          NO. 14-1600, HONORABLE BRENDA K. SMITH, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               The Clerk of this Court filed appellant’s notice of appeal on Aug. 12, 2015, and the

clerk and reporter’s records were due on September 8, 2015. On September 14, 2015, the Clerk of

this Court sent notice to appellant that the records were overdue and requested that appellant make

arrangement for payment and submit a status report on or before September 24, 2015. Appellant

filed a status report with the Court, requesting that the appeal be continued because a hearing before

the district court was scheduled on October 22, 2015. We abated the appeal, advised the parties that

the appeal would be automatically reinstated on November 2, 2015, and directed the parties to file

a status report or motion to dismiss by that date.

               This appeal was reinstated on November 2, 2015. On that date, appellee filed a

supplemental motion to dismiss on the ground that appellant had failed to pay for the record or make
arrangements to pay for it. Appellant filed a supplemental response to the motion to dismiss, asking

for twenty-one more days to obtain the records and seven days to provide docketing statement and

fees requested by this Court. Appellee has now filed a reply to the response, disputing appellant’s

portrayal of the facts and representing that appellant has not contacted the court reporter regarding

the transcript from the final hearing in June 2015.

                This Court orders that appellant’s deadline to pay for or make arrangements for the

records is December 9, 2015. No further extensions will be granted. Appellant is directed to submit

a status report with this Court by that date regarding this appeal. If appellant fails to do so, this Court

will dismiss this appeal for want of prosecution. See Tex. R. App. P. 37.3(b).

                It is ordered on November 24, 2015.


Before Justices Puryear, Goodwin, and Bourland




                                                    2